Exhibit 10.15

Employment Agreement

THIS EMPLOYMENT AGREEMENT (“Agreement”) is by and between Horace Mann Service
Corporation, an Illinois corporation, headquartered in Springfield, Illinois
(“Company”) and Steve Cardinal (“Executive”).

WHEREAS, it is in the best interest of the Company and Executive that the terms
and conditions of Executive’s services be formally set forth.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth below, the parties hereby acknowledge and agree as follows:

1. Employment Title and Duties; Reporting Relationship. During the Employment
Term, as defined below, Executive shall serve in the position of Executive Vice
President, Chief Marketing Officer reporting to the President and Chief
Executive Officer of the Company. Executive shall have such duties and authority
as shall be determined from time to time by the President & Chief Executive
Officer. Executive’s principal place of employment shall be Springfield,
Illinois, or such other location as the parties mutually agree.

2. Term. Unless terminated by either party as provided in Paragraph 7 below,
Executive shall be employed by the Company for a period commencing upon on
December 1, 2008 and ending on the third (3rd) anniversary thereof (the
“Employment Term”), on the terms and subject to the conditions set forth in this
Agreement; provided, however, that commencing with such third (3rd) anniversary
and on each anniversary thereof (each, an “Extension Date”), the Employment Term
shall be automatically extended for an additional one-year period (“Extended
Employment Term”), unless the Company or Executive provides the other party
hereto with sixty (60) days’ prior written notice before the expiration of the
then current Employment Term, that the Employment Term shall not be so extended.
Any such Extended Employment Term is also subject to termination as provided in
Paragraph 7.

3. Compensation. The Company agrees to provide Executive with the following
compensation for all services rendered by Executive under this Agreement.

3.1 Base Salary. During the Employment Term, the Company shall initially pay
Executive a base salary at an annualized rate of Three Hundred Eighty Thousand
Dollars and No Cents ($380,000.00), payable in regular installments in
accordance with the Company’s usual payment practices. Executive will be
eligible for increases in Executive’s base salary, if any, as may be determined
from time to time in accordance with the Company’s Salary Administration Policy
and in the sole discretion of the Board. Executive’s annual base salary, as in
effect from time to time, is hereinafter referred to as the “Base Salary.”

3.2 Annual Incentive Plan. Beginning with the 2009 performance period, Executive
shall be eligible to receive an annual incentive award (“Annual Incentive
Award”) pursuant to the Amended and Restated 2002 Incentive Compensation Plan,
as amended from time to time (including any successor plan, the “Incentive
Compensation Plan”). Executive’s Target Bonus Opportunity (as hereafter defined)
for the 2009 performance period will be 50% of base salary. The Annual Incentive
Award, if any, for a fiscal year shall be payable in the year following the year
to which it relates, no later than March 15. Further, if the Target Bonus
Opportunity is adjusted

 

-1-



--------------------------------------------------------------------------------

downward, Executive’s opportunity shall be no lower than any other Company
Executive Vice President. Executive must be employed by the Company on the date
of payment in order to receive any payment of the Annual Incentive, unless
otherwise provided in Section 7.

3.3 Long-Term Incentive Plan. During the Employment Term and beginning with the
2009-2010 performance period, Executive will be eligible to participate in the
long-term incentive program (LTIP) pursuant to the Incentive Compensation Plan,
as amended from time to time. Executive’s target opportunity for the 2009-2010
performance period will be Five Hundred Thousand Dollars and No Cents
($500,000.00).

3.4 Sign-on award.

(a) Equity. Upon approval of the Board, Executive will receive an award of
restricted stock units valued at Fifty Thousand Dollars and No cents
($50,000.00) and an award of stock options valued at Four Hundred Fifty Thousand
Dollars and No cents ($450,000.00). Executive’s right to the restricted stock
units and stock options shall vest in accordance with the following schedule:
25% upon the date of the Award, 25% on the first (1st) anniversary of the date
of the Award, 25% on the second (2nd) anniversary of the date of the Award, and
25% on the third (3rd) anniversary of the date of the Award. The restricted
stock units and options shall be governed in accordance with separate applicable
agreements and shall be subject to the terms of the Incentive Compensation Plan
pursuant to which they are granted. In the event that the Board fails to approve
a grant of restricted stock units and stock options by December 31, 2008,
Executive shall be eligible to receive a total payment up to the gross amount of
Five Hundred Thousand Dollars and No Cents ($500,000.00) payable in equal gross
amounts of One Hundred and Twenty-Five Thousand ($125,000.00) on or before
December 31, 2008, December 31, 2009, December 31, 2010 and December 31, 2011,
if Executive remains employed on such dates, subject to Paragraph 7.3(c)(vi).

(b) Cash. The Company will pay Executive a gross cash sign-on bonus of Eighteen
Thousand Dollars and No Cents ($18,000.00). This amount will be paid on the next
available payroll period following the effective date of this Agreement. It is
not eligible compensation under the Incentive Compensation Plan or any other
employee benefit plan.

3.5. Deductions and Withholding. The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes and other
amounts as may be required to be withheld pursuant to any applicable law or
regulation.

3.6. Relocation Expenses. Executive shall be eligible to participate in the
Company’s Relocation Program, as amended from time to time. The Company and
Executive have agreed to additional relocation benefits which are attached and
incorporated into this Agreement as Exhibit A, which is to be read in
conjunction with the Horace Mann Relocation Policy.

3.7. Benefits. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans (other than annual bonus,
change in control and incentive plans as defined herein) as in effect from time
to time, on the same basis as those benefits are generally made available to
other senior executives of the Company.

3.8 Retention Bonus. Executive will receive a Retention Bonus which shall be One
Hundred Thousand Dollars and No Cents ($100,000.00). The Retention Bonus is
payable in 2009, on or before March 15, 2009, so long as Executive’s employment
with the Company is not

 

-2-



--------------------------------------------------------------------------------

terminated voluntarily by Executive or terminated for Cause as defined in
Section 7 herein prior to that date.

4. Change in Control Agreement. The parties acknowledge that Executive and the
Company are parties to a Change in Control Agreement that provides severance
benefits in specified circumstances following a change in control of the Company
(the “Change in Control Agreement”).

5. Extent of Services. During the Employment Term, Executive will devote
Executive’s full business time and best efforts to the Company’s business, and
the active performance of Executive’s duties hereunder and will not engage in
any other business, profession or occupation for compensation or otherwise which
would conflict, interfere with or diminish Executive’s performance of such
services for the Company, either directly or indirectly, without the prior
written consent of the Board; provided that nothing herein shall preclude
Executive, subject to the prior written approval of the Board, from accepting
appointment to or continuing to serve on the boards of directors of, or to hold
any other offices or positions in or with respect to, other companies,
organizations or entities; provided in each case, and in the aggregate, that
such activities do not materially conflict, interfere with or diminish the
performance of Executive’s services to the Company hereunder.

6. Reimbursement of Business Expenses. During the Employment Term, reasonable
business expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company
policies.

7. Termination of Employment Agreement and Compensation Upon Termination.

7.1 Executive’s Employment Term may be terminated as follows, provided that
during the sixty (60) day notice period provided in 7(b) and (d) below, the
Company may assign Executive different duties or no duties, as long as the
Company complies with its financial obligations under this Agreement during that
period. Such termination of employment shall constitute the termination of the
Employment Term and all of the Company’s obligations to the Executive by the
Company, except as specifically provided in this Agreement.

(a) By the Company immediately for Cause (as hereinafter defined).

(b) By the Company upon sixty (60) days written notice without Cause.

(c) Automatically, without the action of either party, upon the death of
Executive.

(d) Voluntarily by Executive upon sixty (60) days written notice.

(e) By Executive, upon existence of Good Reason (as hereinafter defined).

(f) Upon Executive’s termination following a Change of Control (as described in
the Change of Control Agreement Section 4 above).

(g) By either party upon a determination of Total Disability (as hereinafter
defined) of Executive.

7.2 Definitions of “Cause,” “Good Reason,” and “Total Disability”.

 

-3-



--------------------------------------------------------------------------------

(a) Cause. “Cause” shall mean serious, willful misconduct by the Executive such
as, for example, the commission by the Executive of a Felony arising from
specific conduct of the Executive that reasonably relates to his qualification
or ability (personal or professional) to perform his duties to the Group or a
perpetration by the Executive of a common law Fraud against the Group.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than two-thirds of the entire membership of the Board at a meeting of the
Board called and held for the purpose of considering his or her termination for
Cause (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive’s counsel, to be heard before the Board).
The resolution of the Board shall contain a finding that in the good faith
opinion of the Board the Executive was guilty of conduct constitutes “Cause” as
defined above and specifying the particulars thereof in detail. Notwithstanding
the foregoing, the Executive shall have the right to contest his or her
termination for Cause.

(b) Good Reason. “Good Reason” shall mean any of the following events:

(i) any material diminution in Executive’s duties or responsibilities to the
Company, or a requirement that Executive report to someone other than the
President and Chief Executive Officer of the Company;

(ii) any required relocation of Executive from Springfield, Illinois, to another
site more than fifty (50) miles away;

(iii) a diminution in Executive’s annual Base Salary of more than ten percent
(10%) below Executive’s then current Base Salary; or

(iv) a material diminution in Executive’s potential annual Incentive Award
Target Opportunity (“Target Bonus Opportunity”). For purposes of this
sub-paragraph, a material diminution is defined as a reduction of 10% or more
below the Target Bonus Opportunity from the prior year under the Horace Mann
Incentive Compensation Program (or such similar program as may replace the
Incentive Compensation Program). For example, if in the prior year the Target
Bonus Opportunity was 50%, a reduction of the Target Bonus Opportunity to 39% or
below, would be a material diminution.

(v) notwithstanding the preceding, Good Reason shall not be deemed to exist
until and unless Executive provides written notice to the Company within ninety
(90) days after the initial existence of one of the above conditions and the
Company is provided thirty (30) days to remedy the condition and fails to do so.

(c) “Total Disability” shall mean that if by reason of accident or illness of
Executive, Executive is unable to substantially perform his employment duties,
and is expected to be in such condition for periods totaling six (6) months
(whether or not consecutive) during any period of twelve (12) months. The
determination of whether a Total Disability exists or has occurred shall be
based on the determination of a physician mutually acceptable to the Company and
Executive.

7.3 Compensation Upon Termination. If Executive’s employment hereunder is
terminated in accordance with the provisions of Section 7.1 hereof, the Company
will be obligated

 

-4-



--------------------------------------------------------------------------------

to provide to Executive compensation and benefits, in lieu of any severance
under any severance plan that the Company may then have in effect and subject to
setoff for any amounts owed by Executive to the Company or any affiliate of the
Company by reason of any contract, agreement, promissory note, advance, failure
to return Company property or loan document, as detailed below. Unless otherwise
provided, amounts payable under this section will be paid as soon as practicable
and in accordance with pay out dates specified in applicable plans.

(a) Upon Termination for death or Total Disability. If Executive’s employment
hereunder is terminated by reason of his death or Total Disability (except with
respect to 7.3(a)(v) below), under Sections 7.1 (c) or (g) hereof, the Company
will provide to Executive or Executive’s estate or beneficiaries:

(i) any accrued Base Salary and Annual Incentive payments earned on a pro-rata
basis as of the date of termination;

(ii) reimbursement for expenses incurred by him prior to the date of termination
that are subject to reimbursement pursuant to this Agreement (the “Accrued
Reimbursable Expenses”);

(iii) vesting in Executive’s benefit in the Horace Mann Nonqualified
Supplemental Money Purchase Pension Plan;

(iv) full vesting for all earned but unvested equity and incentive compensation
(including restricted stock units, options, and long term incentive program
awards) held by Executive;

(v) upon Executive’s termination by reason of death, a lump sum equal to six
(6) months of Executive’s then current Base Salary.

(b) Upon Termination by Company for Cause or Voluntarily by Executive. If
Executive’s employment is terminated by the Company for Cause or if Executive
voluntarily terminates his employment with the Company under Sections 7.1 (a) or
(d), the Company will:

(i) pay Executive any accrued Base Salary; and

(ii) pay Executive the Accrued Reimbursable Expenses (as defined in (a) above).

(c) Upon Termination by the Company without Cause or upon a Good Reason
Termination. If Executive’s employment is terminated by the Company without
Cause or upon a Good Reason Termination under Sections 7.1 (b) or (e), the
Company will:

(i) pay Executive any accrued Base Salary and Annual Incentive payments earned
on a pro-rata basis as of the date of termination;

(ii) pay Executive the Accrued Reimbursable Expenses (as defined in (a) above);

(iii) pay an amount equal to two (2) times Executive’s then current Base Salary;
if such termination occurs during the initial three year Employment Term or an
amount equal to the

 

-5-



--------------------------------------------------------------------------------

Executive’s current Base Salary if such Termination occurs during an Extended
Employment Term. Such payment will be made in a lump sum within 30 days after
termination;

(iv) pay (directly to the provider) for a period of up to 18 months after the
date of termination any premiums for group medical or dental coverage for
Executive and/or Executive’s eligible dependents, provided Executive timely
elects and maintains such coverage in accordance with the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) and satisfies all other eligibility
requirements under COBRA;

(v) fully vest Executive in Executive’s benefit in the Horace Mann Nonqualified
Supplemental Money Purchase Pension Plan.

(vi) fully vest Executive in all earned but unvested equity and incentive
compensation (including restricted stock units, options, and long term incentive
program awards) and the remainder of any alternative cash payments due under
Paragraph 3.4 which have not yet been paid.

(vii) make payment for transportation of household goods to a city other than
Springfield, Illinois, up to the amount paid by the Company for transportation
of Executive’s household goods for Executive’s relocation from Scottsdale,
Arizona to Springfield, Illinois. Such payment shall be made within 30 days of
presentation to Horace Mann of receipts for the move away from Springfield,
Illinois. Such payment amount will be grossed up for taxes.

(d) Upon Termination by the Company without Cause Six (6) months prior to a
Change in Control. If Executive’s employment is terminated by the Company
without Cause six (6) months prior to a Change in Control, the Company will pay
Executive the greater of the payments he is entitled to receive under this
Agreement or the amount of payments and benefits he would be entitled to receive
upon a Change in Control under the Change in Control Agreement which Executive
and the Company are parties. Any such payments due under this paragraph will
thus be offset by any payments received under Paragraph 7.3(c) above and will be
paid in a lump sum within 30 days after a Change in Control.

8. Restrictive Covenants.

8.1 Confidentiality.

(a) Executive recognizes that the Company derives substantial economic value
from information created and used in its business which is not generally known
by the public, including, but not limited to, plans, designs, concepts, computer
programs, formulae, and equations; product fulfillment and supplier information;
customer, client and supplier lists, and confidential business practices of the
Company, its affiliates and any of its customers, clients, vendors, business
partners or suppliers; profit margins and the prices and discounts the Company
obtains or has obtained or at which it sells or has sold or plans to sell its
products or services (except for public pricing lists); manufacturing,
assembling, labor and sales plans and costs; business and marketing plans,
ideas, or strategies; confidential financial performance and projections;
employee compensation; employee staffing and recruiting plans and employee
personal information; and other confidential concepts and ideas related to the
Company’s business (collectively, “Confidential Information”). Executive
expressly acknowledges and agrees that by virtue of Executive’s employment with
the Company, Executive will have access and will use in the course of
Executive’s duties certain Confidential Information and that Confidential
Information constitutes trade secrets and confidential and

 

-6-



--------------------------------------------------------------------------------

proprietary business information of the Company and its affiliates, all of which
is the exclusive property of the Company. For purposes of this Agreement,
Confidential Information includes the foregoing and other information protected
under the Illinois Uniform Trade Secrets Act (the “Act”), or to any comparable
protection afforded by applicable law, but does not include information that
Executive establishes, is or may become known to Executive or to the public from
sources outside the Company and through means other than a breach of this
Agreement.

(b) Executive agrees that Executive will not for himself or for any other person
or entity, directly or indirectly, without the prior written consent of the
Company, while employed by the Company and thereafter: (1) use Confidential
Information for the benefit of any person or entity other than the Company or
its affiliates; (2) remove, copy, duplicate or otherwise reproduce any document
or tangible item embodying or pertaining to any of the Confidential Information,
except as required to perform Executive’s duties for the Company or its
affiliates; or (3) while employed and thereafter, publish, release, disclose or
deliver or otherwise make available to any third party any Confidential
Information by any communication, including oral, documentary, electronic or
magnetic information transmittal device or media. Upon termination of
employment, Executive shall return all Confidential Information and all other
property of the Company. This obligation of non-disclosure and non-use of
information shall continue to exist for so long as such information remains
Confidential Information.

8.2 Non-Competition. During any period in which Executive is employed by the
Company, and for one year (or six (6) months following Executive’s Termination
of Employment during an Extended Employment Term), Executive will not, without
prior written consent of the Company, directly or indirectly seek or obtain a
Competitive Position in a Restricted Territory and perform a Restricted Activity
with or for a Competitor, as those terms are defined herein.

(a) Competitive Position means any employment or performance of services with a
Competitor in which Executive has executive or Senior Management level duties
for such Competitor.

(b) Restricted Territory means any geographic area in which the Company does
business and in which Executive had responsibility for, or Confidential
Information about, such business within the twenty-four (24) months prior to
Executive’s termination of employment from the Company.

(c) Restricted Activity means any activity for which Executive had executive
responsibility for the Company within the twenty-four (24) months prior to
Executive’s termination of employment from the Company or about which Executive
had Confidential Information.

(d) Competitor means any entity or individual (other than the Company), that
derives a primary portion of its revenue by providing the following services to
educators and educational institutions: sales and underwriting of property,
casualty and life insurance, annuity products and related financial products or
other products or services substantially the same or similar to those offered by
the Company while Executive was employed, or other products or services offered
by the Company within twenty four (24) months prior to the termination of
Executive’s employment if Executive had responsibility for, or Confidential
Information about, such other products or services while Executive was employed
by the Company.

 

-7-



--------------------------------------------------------------------------------

8.3 Non-Solicitation Of Employees. While employed and for one year following
Executive’s termination of employment, Executive will not, either individually
or as a employee, partner, independent contractor, owner, agent, or in any other
capacity, directly or indirectly solicit, hire, attempt to solicit or hire, or
participate in any attempt to solicit or hire, for any non-Company affiliated
entity, any person who on or during the six (6) months immediately preceding the
date of such solicitation or hire is or was an officer or employee of the
Company, or whom Executive was involved in recruiting while Executive was
employed by the Company.

8.4 Equitable Relief And Other Remedies - Construction.

(a) Executive acknowledges that each of the provisions of this Agreement are
reasonable and necessary to preserve the legitimate business interests of the
Company, its present and potential business activities and the economic benefits
derived therefrom; that they will not prevent him or her from earning a
livelihood in Executive’s chosen business and are not an undue restraint on the
trade of Executive, or any of the public interests which may be involved.

(b) Executive acknowledges that the Company will be damaged by a violation of
this Agreement and the amount of such damage may be difficult to measure.
Executive agrees that if Executive commits or threatens to commit a breach of
any of the covenants and agreements contained in Paragraph 8, to the extent
permitted by applicable law, then the Company shall have the right to seek and
obtain all appropriate injunctive and other equitable remedies in addition to
any other rights and remedies that may be available at law or under this
Agreement, it being acknowledged and agreed that any such breach would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy. Further, if a court of competent jurisdiction determines that
Executive violated Paragraph 8.2 hereof Executive agrees that the period of
violation shall be added to the Period in which Executive’s activities are
restricted.

(c) The parties agree that the covenants contained in this Agreement are
severable. If an arbitrator or court shall hold that the duration, scope, area
or activity restrictions stated herein are unreasonable under circumstances then
existing, the parties agree that the maximum duration, scope, area or activity
restrictions reasonable and enforceable under such circumstances shall be
substituted for the stated duration, scope, area or activity restrictions to the
maximum extent permitted by law.

8.5 Survival Of Provisions. The obligations contained in this Paragraphs 8 and
in Paragraphs 9, 10, 11 and 13 below shall survive the cessation of the
Employment Term and Executive’s employment with the Company and shall be fully
enforceable thereafter.

9. Notification Of Existence Of Agreement. Executive agrees that in the event
that Executive is offered employment with another employer (including service as
a partner of any partnership or service as an independent contractor) at any
time during the existence of this Agreement, or such other period in which post
termination obligations of this Agreement apply, Executive shall immediately
advise said other employer (or partnership) of the existence of this Agreement
and shall immediately provide said employer (or partnership or service
recipient) with a copy of Paragraph 8 of this Agreement.

10. Notification Of Subsequent Employment. For one year following Executive’s
termination, Executive shall report promptly to the Company any employment with
another employer (including service as a partner of any partnership or service
as an independent contractor or establishment of

 

-8-



--------------------------------------------------------------------------------

any business as a sole proprietor) obtained period in which Executive’s post
termination obligations set forth in Paragraph 8 apply.

11. Dispute Resolution.

11.1. In the event of a dispute in connection with this Agreement, Executive and
Company agree to use their best efforts to first attempt a resolution of said
dispute through discussion.

11.2. Any dispute arising out of or relating to this Agreement, including the
breach, termination, or validity thereof, shall be finally resolved by
arbitration in accordance with the CPR Rules for Non-Administered Arbitration
then currently in effect, by a sole arbitrator. During the arbitration, each
Party shall pay for his or its own costs and attorneys fees, if any.

11.3. The arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C.
§§ 1 16, and judgment upon the award rendered by the arbitrator may be entered
by any court having jurisdiction thereof. The arbitrator shall not have the
right to award speculative damages or punitive damages to either party except as
expressly permitted by statute (notwithstanding this provision by which both
parties hereto waive the right to such damages) and shall not have the power to
amend this Agreement. The arbitrator shall be required to follow applicable law.
The place of arbitration shall be Springfield, Illinois. Any application to
enforce or set aside the arbitration award shall be filed in a state or federal
court located in Springfield, Illinois.

11.4. Notwithstanding the foregoing provisions of this Paragraph 11, an action
to enforce this Agreement shall be filed within eighteen (18) months after the
party seeking relief had actual or constructive knowledge of the alleged
violation of the Employment Agreement in question. In addition, any party shall
be entitled to seek immediate, temporary, or preliminary injunctive or equitable
relief from a court of law or equity if, in its judgment, such relief is
necessary to avoid irreparable damage. To the extent that any party wishes to
seek such relief from a court, the parties agree to the following with respect
to the location of such actions. Such actions brought by the Executive shall be
brought in a state or federal court located in Springfield, Illinois. Such
actions brought by the Company shall be brought in a state or federal court
located in Springfield, Illinois; the Executive’s state of residency; or any
other forum in which the Executive is subject to personal jurisdiction. The
Executive specifically consents to personal jurisdiction in the State of
Illinois for such purposes.

11.5 IF FOR ANY REASON THIS ARBITRATION CLAUSE BECOMES NOT APPLICABLE, THEN EACH
PARTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER MATTER INVOLVING THE PARTIES HERETO.

12. Executive Representations and Warranties. By entering into this Agreement,
Executive represents and warrants that he is not knowingly breaching or
violating any provision of any law or regulation. Executive has not knowingly
provided to the Company, nor has been requested by the Company to provide, any
confidential or non-public document or information of a former employer that
constitutes or contains any protected trade secret, and will not knowingly use
any protected trade secrets of any former employer in the course of his/her
employment hereunder.

 

-9-



--------------------------------------------------------------------------------

13. General.

13.1. Entire Agreement. This Agreement, including the Incentive Compensation
Plan and benefit plans and the Change in Control Agreement referred to in
Paragraphs 4 and 7 and employment policies and rules of conduct of general
applicability adopted by the Company from time to time, contains the entire
agreement between the parties with respect to its specific subject matter and
supersedes all prior oral and written communications, agreements and
understandings between the parties with respect to the terms and conditions of
Executive’s employment. In the event of a conflict between this Agreement and
other policies, or agreements of the Company, this Agreement shall prevail.

13.2 Legal Fees. The Company shall or reimburse Executive for up to Ten Thousand
Dollars and No Cents ($10,000.00) in legal fees and expenses of counsel incurred
by Executive in connection with the preparation, negotiation, execution, and
delivery of this Agreement.

13.3 Amendments. No provision in this Agreement may be amended unless such
amendment is set forth in a writing that expressly refers to the provision of
this Agreement that is being amended and that is signed by Executive and by an
authorized officer of the Company.

13.4 Effect of waiver. No waiver by any person of any breach of any condition or
provision contained in this Agreement shall be deemed a waiver of any similar or
dissimilar condition or provision at the same or any prior or subsequent time.
To be effective, any waiver must be set forth in a writing signed by the waiving
person and must specifically refer to the condition(s) or provision(s) of this
Agreement being waived.

13.5 Written notice. Any notice, consent, demand, request, or other
communication given to a person in connection with this Agreement shall be in
writing and shall be deemed to have been duly given to such Person when
delivered personally to such person; sent by facsimile or other electronic
transmission with telephone confirmation of receipt (numbers noted below); or
when sent by recognized overnight courier or by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to Executive:

Last address on file with the Company

If to Company:

Senior Vice President – Corporate Services

1 Horace Mann Plaza

Springfield, IL 62715

Phone: (217) 788-5300

Fax: (217) 535-7277

Paul.Andrews@horacemann.com

With a copy to Chief Counsel

1 Horace Mann Plaza

Springfield, IL 62715

Phone: (217) 788-5757

Fax: (217) 788-5776

 

-10-



--------------------------------------------------------------------------------

Rhonda.Armstead@horacemann.com

13.6. Binding agreement. This Agreement shall be a valid and binding obligation
of the Company, enforceable against it in accordance with its terms, except to
the extent that enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.

13.7. Governing law. This Agreement is deemed to be accepted and entered into in
the State of Illinois and shall be governed by and construed and interpreted
according to the internal laws of the State of Illinois without reference to
conflicts of law principles.

13.8. Severability of Provisions. All provisions of this Agreement are intended
to be severable. In the event any provision or restriction contained herein is
held to be invalid or unenforceable in any respect, in whole or in part, such
finding will in no way affect the validity or enforceability of any other
provision of this Agreement. The parties hereto further agree that any such
provision found by a arbitrator or court to be invalid or unenforceable, such
provision will be deemed modified by the arbitrator or court so that it will be
enforced to the greatest extent permissible under law and to the extent that any
court of competent jurisdiction determines any restriction herein to be
unreasonable in any respect, such court may limit this Agreement to render it
reasonable in light of the circumstances in which it was entered into and
specifically enforce this Agreement as limited.

13.9. Amounts Payable Subject to Set-off. All amounts payable hereunder are
subject to set-off for any debt owed by Executive to the Company.

13.10. Post-Employment Cooperation. Following any termination of the employment
of the Employee, the Employee shall reasonably cooperate with the Company
(subject to Executive’s then current employment obligations) in all matters
relating to the winding up of his/her pending work on behalf of the Company and
the orderly transfer of any such pending work to other employees of the Company
as may be designated by the Company. In addition, for a period of six (6) months
following Executive’s termination of employment for any reason, he shall
reasonably cooperate with the Company with respect to any matters that arose
during the course of his employment. The Company agrees to cooperate with
Executive so that Executive’s obligations under the preceding sentence shall not
interfere with any subsequent employment. The Company shall reimburse
Executive’s reasonable out-of-pocket expenses incurred in connection therewith.

13.11. Successors and Assigns. This Agreement is binding on and is for the
benefit of the parties hereto and their respective successors, heirs, executors,
administrators and other legal representatives. If Executive should die while
any amounts are still payable to him hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Executive’s devisee, legatee, or other designee, or if, there be no
such designee, to Executive’s estate. Neither this Agreement nor any right or
obligation hereunder may be assigned by Executive. Executive specifically
consents to the assignment of this Agreement, and all rights of the Company
herein, to any affiliate of the Company

13.12. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

 

-11-



--------------------------------------------------------------------------------

13.13. IRC Section 409A. This Agreement is not intended to constitute a
“non-qualified deferred compensation plan” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended, and the rules and regulations
issued thereunder (“Section 409A”). Notwithstanding the foregoing, if this
Agreement or any benefit paid to Executive hereunder is subject to Section 409A
and if the Executive is a “Specified Executive” (as defined under Section 409A)
as of the date of Executive’s termination of employment hereunder, then the
payment of benefits, if any, scheduled to be paid by the Company to Executive
hereunder during the first six (6) month period beginning on the date of a
termination of employment hereunder shall, to the extent required by
Section 409A, be delayed during such six (6) month period and shall commence
immediately following the end of such six (6) month period (and, if applicable,
the period in which such payments were scheduled to be made if not for such
delay shall be extended accordingly). In no event shall the Company be required
to pay Executive any “gross-up” or other payment with respect to any taxes or
penalties imposed under Section 409A with respect to any benefit paid to
Executive hereunder.

13.14. Paragraph Headings. The headings in this Agreement are inserted for
convenience of reference only and shall not be a part of or control or affect
the meaning of any provision hereof.

IN WITNESS WHEREOF, the parties have executed the Agreement effective the day
and year first above written.

 

HORACE MANN SERVICE CORPORATION     STEVE CARDINAL By:  

/s/ Paul D. Andrews

   

/s/ Stephen P. Cardinal

  Paul D. Andrews       Senior Vice President     Dated: November 20, 2008    
Dated: November 20, 2008

 

-12-



--------------------------------------------------------------------------------

EXHIBIT A

Chief Marketing Officer Relocation

November 14, 2008

Parameters

 

  •  

Guaranteed Home Buy-Out policy benefits

SPECIAL NOTE: The candidate will not be offered the benefit of an equity loan.

 

  •  

Horace Mann will provide the candidate with temporary living facilities from
December 1, 2008 until the date of his new home closing or June 30, 2009,
whichever is later.

 

  •  

If other business travel does not support a scheduled stop in Phoenix, AZ,
Horace Mann will pay normal business transportation costs for one (1) round trip
per calendar month from Springfield, IL to Phoenix, AZ during the period
December 1, 2008 to June 30, 2009.

Proposed Home Sale Strategy and Calendar

January

 

  •  

Initiate relocation

 

  •  

Two (2) agents/brokers recommended/pre-screened by the relocation company from
different companies referred to candidate

 

  •  

Agent/brokers meet with candidate and submit a Comparative Market Analysis (CMA)
to the relocation company who will review and discuss with candidate

 

  •  

If the average results of the two CMA’s vary by more than 5% a third CMA will be
ordered. The two closest will be averaged to establish the most probable sale
price

 

  •  

Candidate selects listing agent/broker and home is listed (approx. mid month)

 

  •  

Listing price cannot exceed 105% of the average of the 2 CMA’s received/used to
determine list price

February - April

 

  •  

Candidate markets home for 90 days

 

  •  

If an acceptable buyer is found during the 90 day marketing period the buyer and
offer must be approved by the relocation company. The candidate should not sign
the purchase contract as that will result in negative tax consequences.

April

 

  •  

At the end of the 90 day marketing period, select two (2) Employee Relocation
Council (ERC) certified appraisers from a list provided by the relocation
company and independent relocation appraisals will be ordered to determine the
home value

 

  •  

The ERC appraisal will determine current market value based on “as is” condition
and the most probable sale price within the next 120 day period

 

  •  

Home inspections ordered

May

 

  •  

Appraisals submitted to relocation vendor

 

  •  

If there is more than a 5% variance in the value of the two appraisals, a third
will be ordered and the two closest will be averaged to determine the Guaranteed
Sale Offer.

 

  •  

Home inspection reports submitted to relocation vendor and any required repairs
will be the candidates responsibility

 

  •  

Vendor prepares and issues Guaranteed Sale Offer and Contract of Sale to
candidate

 

-13-



--------------------------------------------------------------------------------

  •  

The Guaranteed Sale Offer if valid for a maximum of 30 days. During this period,
candidate will continue to market the home

May - June

 

  •  

If the candidate has been unsuccessful in finding a buyer during the offer
period, they may accept the Guaranteed Sale Offer by signing and returning the
Contract of Sale

 

  •  

If accepted, the candidate is expected to vacate the property within 30 days of
their acceptance of the offer

 

-14-